Title: To Benjamin Franklin from Mary Stevenson, 26 September 1768: phonetic spelling and transcription
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin



Diir Syir,
[Kensingtyin, Septembyir 26, 1768]
Yii have transkryiib’d iur Alfabet &c. huitsh yii think myiit bi av syirvis tu dhoz hu uish tu akuyiir an akiuret pronyinsieshyin if dhat kuld bi fiks’d, byit yii si meni inkanvinienses az uel az difikultis dhat uuld atend dhi bringing iur letyirs & arthagrafi intu kamyin ius. AAl aur etimalodshis uuld bi last, kansikuentli ui kuld nat asyirteen dhi miining av meni uyirds; dhi distinkshyin, tu, bituiin uyirds av difyirent miining & similar saund uuld bi dhron daun; and aal dhi buks alredi riten uuld bi iusles yinles ui living ryiityirs pyiblish nu idishyins. In shart yii biliiv ui myist let pipil spel an in dheer old ue, and (az ui shal fyiind it isiiest) du dhi seem aurselvs. With ease & with sincerity I can in the old way subscribe myself Dear Sir, 
Your affectionate humble Servant,M. Stevenson
Dr. Franklin



Dear Sir
[Kensington, Sept. 26, 1768]
I have transcribed your Alphabet &c. which you think might be of Service to those who wish to acquire an accurate pronunciation if that could be fix’d, but I see many inconveniences as well as difficulties that would attend the bringing your letters and orthography into common use. All our etymologies would be lost, consequently we could not ascertain the meaning of many words; the distinction, too, between words of different meaning and similar sound [would be thrown down, and all the books already written] would be useless unless we living writers publish new editions. In short I believe we must let people spell on in their old way, and (as we shall find it easiest) do the same ourselves. With ease and with sincerity I can in the old way subscribe myself Dear Sir Your affectionate humble Servant
M Stevenson

